DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) limitations that are considered to be both mathematical and mental processes. Specifically, the claims contain limitations related to a program with instructions for processing of collected data, making determinations based on the collected data and outputting a device. These steps are similar to those of Electric Power Group that have also been determined to be abstract. See the updated 101 guidance issued in October 2019, sections A and C. This judicial exception is not integrated into a practical application because claims 1 and 15 does not recite any limitation that links the process to anything structurally significant as there is no hardware present in the claim to perform the claimed limitations besides a computer processor. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the use of generic/well known elements and general processors/computers for the mere implementation of an abstract idea on a computer does not qualify as significantly more. The claims are essentially directed to the processing of information/data, and there is no special technical feature or algorithm resulting in more than an abstract idea. Dependent Claims further 
	 The MPEP teaches that the use of general computer/processor does not provide significantly more to the abstract idea. Also, on page 8 of the guidance, it is disclosed that a claim that requires a computer may still recite a mental process. This is also disclosed in section 2106.05 of the MPEP. There is nothing in the claim that would make it not well-understood, routine and conventional. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself, as the Examiner that all claim elements are directed to the mathematical manipulation of data by a general purpose computer and do not result in an improvement in the functioning of the computer or to another technology.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, 10-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Andersen et al. (Andersen, US Pat. 5,583,505).
	Referring to Claim 1, Wang teaches at least one processor (Fig. 2 #26; Col. 9 ln 3-5) configured to: receive radar detection reports, each radar detection report having a type identification (ID) indicative of a type of radar associated with a given signal detection (Fig. 1 
	However, Andersen teaches using parallel processing architecture; Col. 2 ln 34-43.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang with the parallel processing as taught by Andersen to provide an extremely high probability of detection of signals.
	Referring to Claim 2, Wang as modified by Andersen teaches wherein the at least one processor is further configured to output each new radar track and each updated existing radar track to a user interface for presentation to a user or to another computing device; Col. 11 ln 44-51.

	Referring to Claim 5, Wang as modified by Andersen teaches wherein the at least one processor is further configured to: halt each of particular correlation threads having empty queues; Col. 4 ln 32-33.
	Referring to Claim 8, Wang as modified by Andersen teaches wherein the at least one processor is further configured to: execute a predetermined maximum number of the correlation threads in parallel at a given time; Andersen Col. 4 ln 37-47.
	Referring to Claim 10, Wang as modified by Andersen teaches wherein the at least one processor is further configured to: for each correlation thread, maintain a sub-list of radar tracks associated with a given type ID; See Fig. 1 cluster 1 to N; Col. 4 ln 42-62.
	Referring to Claim 11, Wang as modified by Andersen teaches wherein the at least one processor is further configured to: for each correlation thread, compare said radar detection report against the sub-list of radar tracks associated with the given type ID to determine if said radar detection report correlates; See Fig. 1.
	Referring to Claim 12, Wang as modified by Andersen teaches wherein the comparison of said radar detection report against the sub-list of radar tracks associated with the given type ID is faster than a comparison of said radar detection report against a list of all radar tracks; Fig. 1 #13.
	Referring to Claim 15, Wang as modified by Andersen teaches by at least one processor, radar detection reports, each radar detection report having a type identification (ID) indicative of a type of radar associated with a given signal detection; for each of the radar detection reports, determining, by the at least one processor, if said radar detection report has a particular type ID .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Lehofer et al. (Lehofer, US PGPub 2014/0149803).
	Referring to Claim 3, Wang teaches the at least one processor, but does not explicitly disclose nor limit it is further configured to place the radar detection reports in a radar detection report queue.

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang with the queuing as taught by Lehofer to improve buffering and increase processing efficiency. 
	Referring to Claim 6, Wang as modified by Lehofer teaches wherein the at least one processor is further configured to: reactivate one of the particular correlation threads when said particular correlation thread's queue is repopulated, [0032-0033] of Lohofer.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Krikorian et al. (Krikorian, US Pat. 7,965,226).
	Referring to Claim 13, Wang teaches the given radar detection reports having the given type ID, but does not explicitly disclose nor limit they are processed in order.
	However, Krikorian teaches processing that activates the highest priority group in the queue, See block 280. (This is interpreted as meaning a given ID type can be considered the highest priority group.)
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang with the priority processing as taught by Krikorian to improve or optimize queue processing.

Allowable Subject Matter
Claims 7, 9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Note: The 101 rejection needs to also be overcome.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	While Applicant is correct that Wang does not use the word queue in the specification, the terms queue and cluster are considered to be interchangeable words. The clusters as taught by Wang are interpreted as being queues of data as claimed. This can be evidenced by Lehofer above as queue manger or queue cluster are used to mean the same thing. Lehofer teaches in [0039] the alias queue is an alias to a cluster queue 204L. Cluster queues are distributed queues shared by and visible to multiple queue managers 202L or 206L cluster managers. Therefore, it is the Examiners position that the clusters of Wang are equivalent to the queues of the current application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646